DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Independent claim 4 recites three species of superconducting material: modified fluorite, modified quartz, and permanently structured water. With this in mind, it is noted that in the reply filed December 3, 2021, Applicant elected (without traverse) permanently structured water.
Status of the Claims1
Claims 1–7 are pending. Claims 5–7 are listed as withdrawn. In total, claim 4 is the subject of this Office Action.
Specification2
The disclosure is objected to because it recites: (1) “the apogi.tech website”; and (2) “the flowform website”. (See Spec. Amendments 2–3.) Respectfully, in view of the amendments, these websites now appear to lack antecedent basis in the disclosure. In this vein, from the perspective of the reader, it is unclear which websites are being referred to. One way to resolve this issue may be to omit the respective sentences which contain these recitations; for example, the statement “[m]odified fluorite can be purchased at the apogi.tech website” (id. 2) could simply be deleted.
Claims Interpretation
Claim 4 recites “[a] product comprising: at least one superconducting material, wherein the product is selected from . . . a food product, a cosmetic product, . . . , and a wellness water product” (underlining added). Examiner is interpreting the limitation “superconducting material” as covering materials that can be considered to be at least one of: (A) capable of acting as a superconductor; and (B) presently acting as a superconductor. Put another way, Examiner is interpreting the claimed superconducting material as covering materials that are merely “capable of” being superconductors—as well as materials that currently are acting as superconductors (i.e., existing in a superconductive state). Should Applicant disagree with this interpretation, then clarification is humbly requested.
Claim Rejections - 35 USC § 112
The following is a quotation of the 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 4 is rejected under 35 U.S.C. 112(a). 
With respect to independent claim 4, the Specification,3 while being enabling for “passing water through a flowform that is shaped like a figure 8 (the integer eight)”, (see, e.g., Spec. 8, ll. 3–23) does not reasonably provide enablement for the limitation “at least one superconducting material selected from modified fluorite, modified quartz, and permanently structured water”. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with this claim. 
In particular, the Specification is not enabling for at least the following reasons:
The Breadth of the Claims. Claim 4 requires, inter alia, a product comprising at least one superconducting material selected from: modified fluorite, modified quartz, and permanently structured water. The types of products are listed in the claim. And the definitions of these species appears to be as follows:
Modified fluorite: According to the Specification, “[m]odified fluorite is ordinary fluorite which is made superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby.” (Spec. 4, ll. 27–28 (underlining added).) 
Permanently structured water: Similarly, “[p]ermanently structured water is normal water which is made superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby.”. (Id. 5, ll. 21–22 (underlining added).) 
Modified quartz. In view of the foregoing definitions, Examiner is interpreting “modified quartz” in a similar fashion (i.e., as ordinary quartz that has been made superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby.) With these interpretations in mind, claim 4 covers, inter alia, all species of modified fluorite, modified quartz, and permanently structured water.
The Nature of the Invention. The nature of the invention is directed to using one or more superconducting materials in a product. In some aspects, permanently structured water is allegedly produced using a flowform. (Spec. 7–10; FIGs. 1, 3.) For instance, attention is drawn to Figure 3 of the instant application. The Specification describes how the flowform of Figure 3 can be used to provide permanently structured water. (Spec. 10.) As a brief overview, Figure 3 depicts elongated square tubes at point C. These tubes contain a superconducting material (e.g., modified fluorite). (Spec. 10, ll. 12–14.) Water is passed into the inlet of the flowform at point A and removed at point B. (FIG. 3; Spec. 10, ll. 7–8.) According to the Specification “[i]f the 4 square pipes, point C, [sic] had not been filled with a superconducting material, or the pipes were not present, the water coming out of point B would have been structured water, but not permanently structured water.”
The State of the Prior Art. As pointed out in § 6.2.1(a) supra, each of the three species (modified fluorite, modified quartz, and permanently structured water) are defined as having been “made superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby.” With this in mind, the prior art does not appear to validate that any of these materials actually exist. For example, evidence of making any material superconducting—specifically—for vacuum energy per se (let alone vacuum energy at a quantum level) could not be located. Likewise, evidence that any of three species can be brought into a state of permanent resonance, by any means, could not be found. Along these same lines, investigations into vacuum fluctuations of quantum fields appears to have been underway at the time the instant application was effectively filed. For example, in 2019, Bimonte4 reported computations pertaining to the Casimir effect5 between superconductors and found that, due to a lack of experimental sensitivity, it would be unlikely in the near future to be able to observe a superconducting transition. (Bimonte Abstract; 5, 7.)
The Level of One of Ordinary Skill. The level of ordinary skill appears to include knowledge of the concepts of structured water and superconductivity.
The Level of Predictability in the Art. The level of predictability in this art does not appear to be sufficiently high enough that one of ordinary skill could have predicted how to make materials (such as fluorite, quartz, or water) “superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby”.
The Amount of Direction Provided by the Inventor. The Specification provides details as to how to allegedly produce permanently structured water. (Spec. 8–10.) However, details as to how to make fluorite or quartz “superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby” do not appear to be disclosed. Rather, these materials appear to have been purchased from an unverifiable source. (Id.) Also, Applicant’s disclosure does not appear to demonstrate that its permanently structured water has the property of being “superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby”. All in all, Applicant’s disclosure appears to provide a plan for forming permanently structured water by passing water through a flowform outlined with at least one of modified fluorite and modified quartz, but does not appear to provide sufficient guidance or specificity as to how to successfully execute that plan—i.e., produce “normal water [that has been] made superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby.” See Enzo Biochem, Inc. v. Calgene, Inc. (“Enzo”), 188 F.3d 1362, 1374 (Fed. Cir. 1999).
The Existence of Working Examples. No evidence of working examples could be located. More specifically, evidence of how to form modified fluorite, modified quartz, or water, any of which having been “made superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby” was not unearthed.
The Quantity of Experimentation Needed. In view of the foregoing, it is respectfully submitted that PHOSITA would be required to carry out undue experimentation in order to make Applicant’s claimed invention. In particular, in order to make the invention commensurate in scope with this claim, PHOSITA would be required to test, inter alia, various approaches to forming one or more of: modified fluorite, modified quartz, and permanently structured water. Also, while the teachings set forth in the Specification appear to provide a “plan” or “invitation” for those of skill in the art to experiment in forming a materials which are “superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby”, the Specification does not appear to provide sufficient guidance or specificity as to how to execute that plan. Enzo, 188 F.3d at 1374. Furthermore, the amount of experimentation required to form such materials appears to be undue—especially given that persons skilled found difficulty in even observing superconducting transitions.6
For at least these reasons, claim 4 is not considered enabled by the original full disclosure and is therefore rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “permanently structured water”. In understanding how to construe this limitation, Examiner looks to the Specification and finds the following description of “permanently structured water”:
Permanently structured water is defined as being structured water which remains structured for a longer time than structured water and/or exhibits greater resistance to changes in its structure than normal structured water when it is exposed to energetic effects from the surroundings. Permanently structured water is normal water which is made superconducting for vacuum energy at a quantum level and brought into permanent resonance thereby.
(Spec. p. 4, ll. 18–22.) Here (id.), the Specification defines permanently structured as a type of “structured water”. Thus, Examiner looks to Specification for guidance regarding the term “structured water” and finds the following:
Normal structured water is defined as being water tapped from a natural spring source and/or water tapped from a watercourse that winds through a landscape in certain movements and/or patterns and/or whirls. Structured water loses its structure and energy over time. Structured water still has memory, understood in the way that the structured water still takes up energetic effects from the surroundings. The energetic effects from the surroundings shorten the time that elapses until the structured water loses its structure. The stronger the energetic effects from the surroundings, the greater the shortening of the time until the structured water loses its structure.
(Spec. 5, ll. 5–13 (underlining added).) In an attempt to understand how the Specification uses the terms “memory” and “energy”, Examiner further consults the Specification and finds the following description:
Ordinary water has memory which means it can remember energy impressions. This can be in the form of subtle energies such as thoughts and feelings. Or how a DNA strand is to be collected. Or electromagnetic smog, frequencies and noise can also be stored in the water. When ordinary water is treated to become permanently structured water, this memory is erased, and the water is brought back to a high natural energy state with no memory and impression.
(Spec. 7, ll. 11–16.) Note, the Specification suggests that structured water: (A) “is vitalized water that contains more energy than normal water”; (B) has memory; and (C) can lose its structure. (Id. 5, ll. 5–13.) 
In light of these findings, it is respectfully submitted that it is unclear what “structured water” actually refers to. For example, the Specification does not appear to define what the “energy” is for “normal” water—nor the conditions of said normal water. This begs the question: is the Specification’s teaching that structured water “contains more energy than normal water” (id.) attempting to convey that structured water has a higher temperature than “normal water”? Or, is the Specification merely implying that the water is flowing? (See, e.g., Spec. 5, ll. 14–17 (“[a]ll objects which can make water structured are defined as a flowform”).) Furthermore, it is unclear what structural features are covered by the term “structured water”? For instance, is structured water merely flowing water? And if this is the case, then structurally, how would flowing water differ from, e.g., flowing tap water or still tap water”? Also, what structures are present in order for structured water to have memory?
Likewise, given (A) that the Specification defines permanently structured as a type of “structured water” (Spec. 5, ll. 18–22) and (B) that it is unclear what “structured water” actually refers to, it is further submitted that it is also unclear what subject matter is encompassed by the limitation “permanently structured water”.
Response to Remarks7
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed March 9, 2022.
        2 Amendments to the Specification, filed August March 9, 2022 (“Spec. Amendments”).
        3 Original Specification filed August 30, 2020 (“Spec.”).
        4 Giuseppe Bimonte, Casimir effect between superconductors, 99 Phys. Rev. A, 1, 1–8 (2019).
        5 Bimonte describes the Casimir effect as “the tiny force acting between two discharged dielectric bodies, which results from the modification of the spectrum of quantum and thermal fluctuations of the electromagnetic field in the region of space bounded by the two bodies”. (Bimonte 1.)
        6 See supra n. 4.
        7 Remarks filed March 9, 2022.